      Case 2:19-cv-00413-JAM-CKD Document 60 Filed 02/24/21 Page 1 of 2


 1   JAMES HAWKINS APLC
      James R. Hawkins, Esq. (#192925)
 2    Gregory Mauro, Esq. (#222239)
      Michael Calvo, Esq. (#314986)
 3
      9880 Research Drive, Suite 800
 4    Irvine, CA 92618
      Tel.: (949) 387-7200
 5    Fax: (949) 387-6676
      Email: James@jameshawkinsaplc.com
 6    Email: Greg@jameshawkinsaplc.com
 7    Email: Michael@jameshawkinsaplc.com

 8   Attorneys for Plaintiff RICHARD W. HANKEY individually and on
     behalf of all others similarly situated
 9
     AKIN GUMP STRAUSS HAUER & FELD LLP
10   DONNA M. MEZIAS (SBN 111902)
11   DOROTHY F. KASLOW (SBN 287112)
     580 California Street, Suite 1500
12   San Francisco, CA 94104
     Telephone: 415.765.9500
13   Facsimile: 415.765.9501
     dmezias@akingump.com
14   dkaslow@akingump.com
15
     Attorneys for defendant HOME DEPOT U.S.A., INC.
16
                               UNITED STATES DISTRICT COURT
17                            EASTERN DISTRICT OF CALIFORNIA
18

19 RICHARD W. HANKEY, individually Case No. 2:19-CV-00413-JAM-CKD
                                          Hon. John A. Mendez
20
   and  on behalf of all others similarly
   situated,
21                                               ORDER RE JOINT STIPULATION
                                                 REQUESTING VOLUNTARY DISMISSAL
22
                      Plaintiffs,                PURSUANT TO FED. R. CIV. P. 41(a)(A)(ii)

23         v.
24
   THE HOME DEPOT USA, INC., a
25 Delaware Corporation, and DOES 1

26 through 50, inclusive,

27                    Defendants.
28

                                                1              Case No. 2:19-CV-00413-JAM-CKD
                ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
      Case 2:19-cv-00413-JAM-CKD Document 60 Filed 02/24/21 Page 2 of 2


 1                                                  ORDER
 2          The Court has reviewed and considered the Joint Stipulation Requesting Voluntary
 3   Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) (the “Stipulation”) filed by Plaintiff
 4   RICHARD W. HANKEY and Defendant HOME DEPOT USA, INC., (“Defendant”) (collectively,
 5   the “Parties”). The Parties’ Stipulation requesting dismissal of this entire action with prejudice as
 6   to Plaintiff’s individual claims and without prejudice as to the putative class and putative class
 7   claims, shall be and hereby is GRANTED. The case is hereby dismissed in its entirety. The
 8   dismissal is with prejudice as to Plaintiff’s individual claims against Defendant. The dismissal is
 9   without prejudice as to the claims of putative class members against Defendant.
10   IT IS SO ORDERED.
11
     DATED: February 24, 2021                           /s/ John A. Mendez
12
                                                        THE HONORABLE JOHN A. MENDEZ
13                                                      UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2              Case No. 2:19-CV-00413-JAM-CKD
                ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
